Mr. Chief Justice Sawyer, on petition for rehearing, delivered the following opinion, in which Mr. Justice Rhodes concurred :
Upon a further consideration, I find no occasion to modify the views expressed in my former opinion in this case. For the reasons then stated, as well as those contained in the opinion of my associate, Mr. Justice Crockett, I concur in the judgment.
[The opinion and first concurring opinion in this case were delivered at the October Term, 1868. The second concurring opinion was delivered at the April Term, 1869, after Mr. Justice Sawyer had become Chief Justice. Rehearing was denied.]